De Courcy, J.
The only issue now in controversy is that of the due care of the plaintiff’s intestate, John Carney; and on the essential facts the case is governed by decisions like Quinn v. Boston Elevated Railway, 188 Mass. 473, and Kelly v. Boston Elevated Railway, 197 Mass. 420. Snow had fallen during the day, and Carney with another assistant draw tender was clearing one of the latches which locked the drawbridge to the abutments. He had been employed at this bridge for three or four years, and was familiar with the work and the surroundings. Electric cars frequently were passing on the inbound and the outbound tracks, between which was the raised platform, where the latch was. There was an unobstructed view in the direction from which the car came of from five hundred yards to half a mile. The conflicting evidence as to what Carney was doing shortly before the accident leaves it uncertain whether he was standing near the latch with a crowbar in his hand, or apparently kneeling and working at the latch, or standing near the outbound track; but all the witnesses agree that he was not facing in the direction of the car which struck him.
Carney was employed in a place of danger, working at or near the tracks, and was obliged himself to take such precautions as the situation demanded. There is an entire absence of evidence disclosing any precaution taken by him to insure his safety from the danger of the oncoming car, even to the extent of glancing *555in that direction. The burden of proving due care was on the plaintiff under both counts, and is not sustained by an inference of careful conduct which is merely conjectural and is no more probable than an inference of carelessness. Gleason v. Worcester Consolidated Street Railway, 184 Mass. 290. Haynes v. Boston Elevated Railway, 204 Mass. 249. Taylor v. Pierce Brothers, Ltd. 213 Mass. 247. Bothwell v. Boston Elevated Railway, 215 Mass. 467. Morse v. Boston Elevated Railway, 216 Mass. 579. Obviously the case differs from those where the evidence discloses that the person injured had made some effort to protect himself before the accident, like Santore v. New York Central & Hudson River Railroad, 203 Mass. 437; and from those where one is excused from taking active precautions in reasonable reliance upon an assurance that his safety will be looked after by his employer, or others, like Hanley v. Boston Elevated Railway, 201 Mass. 55, and Dunphy v. Boston Elevated Railway, 192 Mass. 415. Here no unusual conditions are shown which relieved Carney from the duty of exercising his own faculties to determine if and when a car was approaching.
It is admitted that there was evidence for the jury of the motorman’s negligence. But there was no such wanton and reckless conduct on his part as dispenses with the necessity of proving due care on the part of plaintiff’s intestate. Apparently the motorman did not see Carney before the accident. See Banks v. Braman, 188 Mass. 367, and corrected headnote, 192 Mass. 162.
No error is shown in the exclusion of evidence. It did not appear that Carney knew of the existence of the rules of the defendant as to speed, or of the city ordinance requiring the sounding of gongs, much less that he acted in reliance on them.
The judge’s report of the inquest plainly was not admissible against the defendant. See Jewett v. Boston Elevated Railway, ante, 528.

Judgment on the verdict.